Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,3, and 7 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Panosian, Michael (US 7766313 B2 hereafter Panosian).
Regarding claim 1, Panosian teaches Pliers  corresponds to (1, Fig.2) comprising: a first clamp part (2, Fig.2), a second clamp part corresponds to the opposing clamp mechanism (2, Fig.2), and a spring corresponds to the torsion spring (19, Fig.6); wherein the first clamp part (2, Fig.2) includes a first head (7, Fig.2), a first handle corresponds to the first handle portion (6, Fig.2), and two first rotatable connection portions corresponds to the hinge member (11, Fig.2) formed between the first head (7, Fig.2) and the first handle (6, Fig.2), wherein the two first rotatable connection portions (11, Fig.2) have two symmetrical orifices (see annotated Fig.2)  formed thereon respectively, and the two first rotatable connection portions (11, Fig.2) have two first inclined faces (see annotated Fig.2) formed on two inner surfaces thereof individually and extending from two outer surfaces of the two first rotatable connection portions (11, Fig.2) to the two symmetrical orifices (see annotated Fig.2) respectively; wherein the second clamp corresponds to the opposing clamp mechanism part (2, Fig.2) includes a second head (7 opposite), a second handle (6 opposite, Fig.2), and two second rotatable connection portions (11, opposite, Fig.2) formed between the second head (7 opposite , Fig.2) and the second 

    PNG
    media_image1.png
    590
    617
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    655
    452
    media_image2.png
    Greyscale


	Regarding claim 3, Panosian teaches all the limitation of claim 1 a stated above, further teaches wherein the first handle (6, Fig.3) has a first chamber (see annotated Fig.2) defined inside an inner surface thereof, the second handle (6 opposite, Fig.2) has a second chamber (see annotated Fig.1) defined inside an inner surface thereof, the first handle further has a first protrusion  corresponds to the alternating inner portion (16a, Fig.6) for abutting against the spring (19, Fig.6), and the second handle further has a second protrusion corresponds to (16a opposite, Fig.6) for abutting against the spring (19, Fig.6).




	Regarding claim 7, Panosian teaches all the limitation of claim 3 a stated above, further teaches, wherein the first clamp part (2, Fig.2) further includes a first stop plate corresponds to  (15, Fig.2)  formed on the inner surface thereof, the second clamp part (2 opposite, Fig.2) further includes a second stop plate corresponds to (15, Fig.6 on the second clamp part) formed on the inner surface thereof, wherein the first stop plate (15, Fig.6) and the second stop plate (see annotated Fig.2)) are stacked on the spring (19, Fig.6); wherein the first chamber (see annotated Fig.2) has a first limitation plates corresponds to (annotated, Fig.6) formed therein, and the two first limitation plates (annotated , Fig.3, Fig.6) have two notches ( annotated Fig.3, Fig.6) individually for receiving two ends of the spring(19, Fig.6).

    PNG
    media_image3.png
    461
    637
    media_image3.png
    Greyscale
	

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Panosian as applied to claim 1, above, and further in view of Lin; Shu Sen (US 6282995, hereafter Lin).

Regarding claim 2, Panosian teaches all the limitation of claim 1 a stated above, further teaches, wherein the two symmetrical orifices (see annotated Fig.2) include two first shoulders (see annotated Fig.2) formed on two bottoms of two inner walls thereof respectively, the two central shaft corresponds (lever arms 6 are elongate members centrally and rotationally joined at a pair of coaxial hinge points formed by hinge members 11,11 and a cross bolt (not shown), 6:37-40). However, Panosian does not explicitly disclose two locking ribs configured to retain with the two first shoulders individually.

    PNG
    media_image4.png
    404
    572
    media_image4.png
    Greyscale


	Lin teaches plier tool having quickly attachable tool members includes two arms a head and at least two rotatable connection member with at shoulders, Lin further teaches,  have two locking ribs corresponds to the bore and poles  (57, and 55, 56, Fig.1) configured to retain with the two first shoulders corresponds to the apertures corresponds to the apertures (65, 66, and 67, Fig.1)) individually to allow the tube 54 and the poles 55, 56 of the tool body 50 to be easily and quickly engaged into the orifice 67 of the hub 64 and the apertures 65, 66 of either of the tool members 60. (3:5:9). Both Panosian and Lin teach a plier de vice with a connection spring for a mean of abatement of the plier arms, thus making the two devices analogous. Therefore, it would be obvious for one ordinary skilled in the art before the filing date of the present invention to modify the cross bolt of Panosian to incorporate the extended poles and tube taught by Lin to provide a device that allow the tube and the poles of the tool body to be easily and quickly engaged into the apertures of the hinge member.


Claim 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Panosian as applied to claim 1 above, and further in view of Wang; Guei-Ying (US 20060208407, hereafter Wang).


Regarding claim 4, Panosian teaches all the limitation of claim 1 a stated above, further teaches, further comprising two retainers corresponds to the swivel tip mechanism (4, Fig.2), the first head (7, Fig.2) has a first projection (see annotated Fig.2 ) extending from an inner surface thereof, and the second head (7 opposite, Fig.2) has a second projection (see annotated Fig.2 ) extending from an inner surface thereof; the first head (7, Fi.2) also has two first columns (see annotated Fig.2) extending from two sides of the first projection (see annotated Fig.2) respectively, and the second head also has two second columns (see annotated Fig.2) extending from two sides of the second projection (see annotated Fig.2) respectively, wherein the two first columns (see annotated Fig.2) have two first contact portions (see annotated Fig.2), and the two second columns (see annotated Fig.2) have two second contact portions (see annotated Fig.2). However, Panosian failed to disclose explicitly, wherein each of the two retainers includes two tabs on which two apertures are formed symmetrically, the two tabs have two second inclined faces formed on two inner surfaces thereof respectively and extending to the two apertures from the two tabs respectively.

	Wang discloses a clamping device includes a first handle a second handle and a positioning unit with first jaw and second jaw, wang further teaches, wherein each of the two retainers (4, Fig.2) includes two tabs ( see annotated Fig.2 of wang) on which two apertures (see 

    PNG
    media_image5.png
    665
    588
    media_image5.png
    Greyscale

	Regarding claim 5, Panosian as modified by Wang teaches all the limitation of claim 4 as stated above, further teaches, wherein the two apertures (see annotated Fig.2 of Wang) have two second shoulders (see annotated Fig.2 of Wang) formed on two bottoms of two inner walls thereof respectively, the two first columns (see annotated Fig.2) have two first engagement (see annotated Fig.2) portions for engaging with two second shoulders (see annotated Fig.2) of the two apertures (see annotated Fig.2) respectively, the two second columns (see annotated Fig. 2) have two second engagement portions (see annotated Fig.2) for engaging with two second shoulders (see annotated Fig.2 of wang)of the two apertures (see annotated Fig.2 of Wang) .

Claim 6, is rejected under 35 U.S.C. 103 as being unpatentable over Panosian (US 7766313 B2).


Regarding claim 6, Panosian teaches all the limitations of claim 1 a stated above. However, in the present embodiment referring Fig.1-7 for instance Panosian does not explicitly recite, wherein the first head has two first serrated sections formed on two sides of the inner surface thereof respectively, nor the second head has two second serrated sections formed on two sides of the inner surface thereof respectively. 

In an alternative embodiment referred to Fig.10, 11, and 12 Panosian teaches a clamping mechanism with a needle nose, Panosian Further teaches wherein the first head (7a, Fig.10) has two first serrated sections  corresponds to the gripping tips (8a, Fig.10) formed on two sides of the inner surface thereof respectively, and the second head (7a, Fig.10 of the second clamp) has two second serrated sections formed (8a, Fig.10) on two sides of the inner surface thereof respectively. This structure enables clamping fine and small size workpieces (8:14-23). Both embodiments are related to torsion spring driving clamping devices with differences only on the top jaw part. Thus, the first embodiment and the alternative embodiment of Panosian are analogous invention. Therefore, it would have been obvious to one ordinary skilled in the art before the filling date of the claimed invention, to modify the Panosian’s device of the first embodiment to incorporate the teaching of his second embodiment by a method known of simple addition of the gripping tip to obtain a predictable result of a device capable of gripping fine and small-size workpieces.


    PNG
    media_image6.png
    558
    588
    media_image6.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reiter; John (US 3779108 A) teaches a clamp with first clamper, second clamper where each clamper includes a handle, a head, a retainer portion, and a torsion spring engaged between two hinges. Frederick Sion (US 3132550 A) discloses a combination stretching and squeezing tool includes a connection mean of two plier members, teaches a locking mechanism set as a knob easy to engage and release the plier members. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOUFOU OUEDRAOGO whose telephone number is (571)272-6084. The examiner can normally be reached 08:30 AM - 04:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571)272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.N.O./Examiner, Art Unit 3723                                                                                                                                                                                                        

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723